Title: From George Washington to Colonel William Malcom, 17–18 April 1779
From: Washington, George
To: Malcom, William



Sir
Head Quarters Middlebrook 17th[–18] April 1779.

Captn Kearsley handed me your favor of the 15th.
I am sorry to find that the arrangement does not fully correspond with your opinion of the officers who should have been retained in your late regiment. Col. Spencer intimates the same respecting his. But as changing the arrangements which have been made, in compliance with after representations, would open a door to a great deal of confusion, it is intended, that so far as they go they should be final. I shall however think myself justified, if any officers who are arranged in should choose to resign, and other good ones who are left out not at their own request should wish to continue, that these may be introduced in place of the former; and retained in service. Similar instances exist in Colonel Spencers Regiment. You will therefore in conjunction with him adopt from both corps into the new one, such officers, as answer the description here given, and on the condition here prescribed, to which a strict adherence is to be paid. When the arrangement of the new co[r]ps is completed on this principle—it is to be transmitted to me under the joint certificate and signature of Col. Spencer and yourself to prevent all future disputes. This will be transmitted to the board of war and commissions issued accordingly.
The gentlemen who choose to resign are to be recommended with customary certificates of a settlement of accounts.
The resolve of congress being express relative to the companies to join the 11th Pennyslvania Regiment I cannot possibly continue Capn Kearsley with your corps—you will therefore give the necessary instructions for him to proceed to the regiment as it might not be altogether safe to move alone when the other troops move to that quarter.
Col. Spencer has signified, to me from the embarrassed state of his domestic concerns, a desire to discontinue his command, provided it can be done without any injury to the service; at the same time hinting, that you seem undecided with respect to your stay. As Colonel Spencers determination throws the matter entirely upon you I wish to know as soon and as explicitly as possible your intention—Because if it is to retire however distressing it may be to his private affairs he will remain with the regiment—The footing on which this is now placed will serve to relieve Congress from any difficulties, they might otherwise have experienced on the occasion.

Major Prowels letter you will be pleased to forward by express. I am Sir &c.
P.S. you will be pleased to execute the enclosed order to Col. Spencer.
G.W.
18 April 1779 In addition to the above, I have to desire you on receipt of this letter to move down your corps with Capt. Kearsleys company to Eastown—On your arrival there you will apply to the quarter master for such tools as may be necessary for the making or repairing of roads—And proceed immediately to mending that which leads thro’ the great swamp to Wyoming—putting it in the best possible condition for the transportation of artillery &c. &c.
As we have no time to loose I will depend on your utmost industry and activity in completing the repairs and deficiencies in the road—with as much expedition as the nature of the business will admit. I am Sir &c.
G.W.

